Citation Nr: 0711874	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  03-22 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for benign prostatic 
hypertrophy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 August 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence does not show that the 
veteran's benign prostatic hypertrophy began in service, or 
that it is otherwise related to an incident in the veteran's 
active duty service.


CONCLUSION OF LAW

Benign prostatic hypertrophy was not incurred or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R §§ 3.159, 3.303 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.159(a)-(c) (2006).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in April 2002, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The RO also essentially requested 
that the veteran send any evidence in his possession that 
pertained to the claim.   

In correspondence dated in April 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.  In 
that correspondence, the RO also specifically requested that 
the veteran send any evidence in his possession that 
pertained to the claim.   

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records, treatment records from the Ireland Army Hospital, 
and VA Medical Center (VAMC) treatment records.  The RO has 
also obtained the veteran's private medical records from Dr. 
S.P., Dr. M.I., Dr. H.S., and Breckinridge Memorial Hospital.  
The veteran has notified VA of other physicians who had 
provided treatment for the claimed condition.  These 
physicians include Dr. H., Dr. M, Dr. B., Dr. H. Dr. S., Dr. 
G.W., and Dr. C.  The veteran indicated that treatment from 
the first 5 of those doctors was in 1981 or earlier, but did 
not provide addresses for any of the physicians.  In the 
April 2006 correspondence, the RO requested that the veteran 
provide complete information about these physicians so that 
VA could obtain these records on his behalf.  The RO included 
an Authorization and Consent to Release Information form for 
the veteran to submit.  The veteran did not respond to this 
notice and in September 2006, the RO reconsidered the claim 
and issued a supplemental statement of the case (SSOC).  The 
Board finds that the RO has made adequate attempts to obtain 
these records and that further attempts would be futile.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  "Generally, to prove 
service connection, a claimant must submit (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury."  Pond v. West, 12 Vet. App. 
341, 346 (1999).  Where the determinative issue involves a 
medical diagnosis, competent medical evidence is required.  
This burden typically cannot be met by lay testimony because 
lay persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Analysis

The veteran is claiming that his current benign prostatic 
hypertrophy and recurrent urinary tract infections arose 
during his active duty service.  In his claim for 
compensation benefits, dated in December 2001, the veteran 
reported that he was treated for benign prostatic hypertrophy 
while serving at Dyess Air Force Base in July 1961.  The 
veteran claimed that he had experienced pain, fever, and 
discomfort because of this illness since July 1961.  In his 
VA Form 9, dated in July 2003, the veteran described the 
current symptoms associated with his claimed disability.  He 
stated that his urinary tract infections cleared up when he 
took medication, but that they always returned.  The veteran 
stated that when he experienced flare-ups his entire body 
ached and that it had caused him to miss a lot of work.

The veteran's service medical records do not show treatment 
for benign prostatic hypertrophy, but do show that veteran 
was treated for acute pyelonephritis due to E. coli in July 
1961.  The veteran was hospitalized for 6 days because of the 
disease, was treated conservatively and recovered normally 
with no complications.  A report of a periodic physical 
examination, dated in December 1961, showed that the prostate 
was found to be normal at that time.  

A subsequent medical report, dated in April 1964, showed that 
the veteran remained without problems at that time.  A 
missile training physical examination report showed that the 
veteran's rectum and prostate were normal at that time and 
that he had not had any recurrence of the infection he 
experienced in 1961.  The veteran was found to be qualified 
for missile training.   

The service medical records show that the veteran was again 
treated for urinary tract infections from November 1964 to 
January 1965.  In a treatment note dated in December 1964, 
the examiner reported that the veteran's symptoms consisted 
of dysuria, frequency, and a small spot of blood with urine.  
The examiner's impression was urinary tract infection.  In a 
follow-up treatment record dated in January 1965, the 
examiner reported that there was no evidence of infection.  
The examiner's impression was non-specific prostatitis or 
urethritis.  

The veteran's retirement examination report indicated that 
the veteran's urinary symptoms were acute and transitory and 
not part of a chronic disease process.  In a report of that 
examination, dated in March 1966, the examiner noted the 1961 
hospitalization for acute pyelonephritis with normal 
recovery.  A rectum and prostate examination were normal at 
that time.  

The first onset of genitourinary symptoms after service were 
documented in 1981, but according to the veteran, began as 
early as 1978 when he was treated by Dr. H.  As explained 
above, these records have not been associated with the claims 
file.  According to the records in the claims file, in May 
1981 the veteran was given a clinical diagnosis of prostate 
cancer based on a presentation of a hard prostate gland that 
was typical of carcinoma.  Dr. M.I. reported that the veteran 
had a history of recurrent urinary tract infections for the 
last 21 years.  The veteran was admitted to the hospital and 
the clinical diagnosis was confirmed by pathology reports.  
In a tissue report dated in May 1981, the examiner reported 
the following diagnoses: benign glandular hyperplasia with 
marked chronic prostatitis; chronic prostatitis, focally 
acute and granulomatous; and benign squamous metaplasia of 
prostatic gland.  In a discharge summary, dated in June 1981, 
Dr. M.I. reported that he performed a cystoscopy, 
transurethral resection of the prostate, and needle biopsy of 
the prostate.  

The post-service medical evidence also includes VA 
radiological examination reports, dated in August 2000 and 
November 2001.  In August 2000, Dr. J.W. reported that an 
excretory urogram showed no evidence of urinary tract stones 
or urinary obstruction.  In another VA radiological 
examination report dated in August 2000, Dr. L.N. stated that 
a bilateral renal ultrasound was suggestive of medical renal 
disease bilaterally, but that no renal masses or 
hydronephrosis was seen.  In the report dated in November 
2001, Dr. R.M. stated that radiological testing showed focal 
area of ectasia in the left distal ureter.  The examination 
was otherwise unremarkable.  

The Board has also reviewed medical records from the Ireland 
Army Hospital and Breckinridge Memorial Hospital.  In a 
urology clinic treatment note from the Ireland Army Hospital, 
dated in November 2001, Dr. D.H. reported that the veteran 
was seen for recurrent urinary tract infections, but was 
asymptomatic that day.  The records from the Breckinridge 
Memorial Hospital included treatment notes from the 
cardiology clinic, dated in May 1996, in which Dr. H.S. 
reported that the veteran presented with complaints of 
prolonged chest pain.  Dr. H.S.' assessment was prolonged 
episode of chest discomfort with possible relief from 
Nitroglycerin.  The Breckinridge Memorial Hospital records 
were negative for complaints or diagnoses related to the 
genitourinary system.

In a VA examination report, dated in September 2006, Dr. S.S. 
indicated that he had reviewed the veteran's claims file, 
including his medical records.  Dr. S.S. discussed the 
veteran's history of in-service hospitalization for 
pyelonephritis and a urinary tract infection.  Regarding 
post-service symptoms, Dr. S.S. noted that the veteran 
reportedly had no additional problems until the early 1980's.  
The veteran's current symptoms included hesitancy, weak 
stream, dysuria, and dribbling.  The veteran had not had any 
urinary tract infections in the past 12 months.  The veteran 
had no history of urinary tract stones or renal dysfunction.

On examination, Dr. S.S. found the following.  Bladder, anus, 
urethra, and perineal sensation were all normal.  There was a 
loss of erectile power, but testicle examination was normal.  
Urinalysis was normal with no evidence of a urinary tract 
infection and renal function tests showed a normal 
creatinine.       

Dr. S.S. diagnosed benign prostatic hypertrophy and recurrent 
urinary tract infections by history.  Dr. S.S. concluded that 
the veteran's present genitourinary complaints of benign 
prostatic hypertrophy and recurrent urinary tract infections 
were not caused by or a result of acute phylonephritis and 
urinary tract infection treated during service.  Dr. S.S. 
explained his reasoning as follows.  

According to what was documented in service medical records, 
the veteran had diagnoses of urinary tract infections in 
1961, 1964, and 1965.  When this was cultured in service, it 
came back positive for E. coli in large amounts.  In 1981, 
the veteran had prostate surgery and the pathology report at 
that time revealed chronic prostatitis.  The veteran's 
treatment in service was for acute pyelonephritis, which 
likely resulted from an E. coli bacterial infection of the 
bladder.  

Dr. S.S. went on to say that the benign prostatic hypertrophy 
was not associated with the veteran's service as it was not 
diagnosed in service and prostate examinations conducted in 
service were all normal.  There was no evidence that a 
urinary tract infection existed after service until 1978.  
The conditions in service were acute and transitory because 
they were resolved without residual noted at the time of 
separation, according to the normal retirement physical 
examination conducted in 1966.  There was no medical evidence 
that showed any relationship between the veteran's current 
benign prostatic hypertrophy and chronic prostatitis with his 
condition treated during service.  

The Board concludes that service connection cannot be granted 
because competent medical evidence does not link a current 
condition to any in-service incident.  The VA examiner found 
that the urinary tract infections experienced in service were 
acute and transitory and not related to the current 
infections.  The service medical records are also negative 
for treatment of benign prostatic hypertrophy and that 
condition has not been medically linked to service.  Absent a 
medical nexus between the current condition and an incident 
in service, the Board cannot grant service connection.  38 
C.F.R. § 3.303(d) (2006), Pond, 12 Vet. App. at 346.









ORDER

Service connection for benign prostatic hypertrophy is 
denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


